Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:
This application is in condition for allowance except for the presence of claims 14-17 directed to Species II non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.
End of Examiner’s amendment.
Allowable Subject Matter
Claims 1-6, 9 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed, more specifically, the combination of “a retardation control element located between the first display panel and the polarizer; the retardation control element comprises a fifth substrate, a sixth substrate opposed to the fifth substrate, and third liquid crystal layer held between the fifth substrate and the sixth substrate; and the retardation control element has a modulating mode in which the retardation control element imparts retardation to the first display light and a non-modulating mode in which the retardation control element maintains the vibration plane of the first display light” as set forth in claims 1 and 9.
Claims 2-6 and 18 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Okuyama (US 2017/0219840) discloses (at least in Figs. 1-3 and par. [0040]) a display device comprising: a first display panel 1 comprising a first substrate 31, a second substrate 37 opposed to the first substrate, and a first liquid crystal layer 34 held between the first substrate and the second substrate; a second display panel 2 comprising a third substrate 31, a fourth substrate 37 opposed to the third substrate, and a second liquid crystal layer 34 held between the third substrate and the fourth substrate; and wherein each of the first liquid crystal layer and the second liquid crystal layer includes streak-like polymers 34A and liquid crystal molecules 34B (pars. [0040] and [0046]).
Kobayashi (US 2006/0285040) discloses (Fig. 3) a retardation control element 21 located between a display panel 11 and a polarizer 20; wherein the retardation control element comprises a fifth substrate 22, a sixth substrate 23 opposed to the fifth substrate, and a third liquid crystal layer 26 held between the fifth substrate and the sixth substrate.
However, Okuyama and Kobayashi lack disclosure of the retardation control element has a modulating mode in which the retardation control element imparts .
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- July 31, 2021